Exhibit 10.57

CLIFFS NATURAL RESOURCES INC.

2010 INTERNATIONAL PARTICIPANT GRANT

UNDER THE

2007 INCENTIVE EQUITY PLAN

Effective March 8, 2010 (“Date of Grant”), the Compensation and Organization
Committee (“Committee”) of the Board of Directors of Cliffs Natural Resources
Inc. (“Company”) hereby grants to                  (“Participant”), an employee
of a Non-US Subsidiary of the Company,                 (            )
Performance Units and an additional                 (            ) Retention
Units covering the incentive period commencing January 1, 2010 and ending
December 31, 2012 (“Incentive Period”) under the 2007 Incentive Equity Plan
(“Plan”) of the Company.

Such Grant shall be subject to the Terms and Conditions of the 2010
International Participant Grants under the 2007 Incentive Equity Plan approved
by the Committee at its March 8, 2010 meeting (“Terms and Conditions”) and
provided to the Participant.

 

CLIFFS NATURAL RESOURCES INC.

(“Company”)

/s/    Joseph A. Carrabba

Joseph A. Carrabba

Chairman, President & CEO

The undersigned Participant hereby acknowledges receipt of the Terms and
Conditions, hereby declares that he has read the Terms and Conditions, agrees to
the Terms and Conditions, and accepts the Performance Units and Retention Units
granted hereunder subject to the Terms and Conditions and the Plan.

 

   Participant Print Name:                                          
                   

Return a signed copy of this 2010 International Participant Grant to the Company
indicating receipt and acceptance of the 2010 International Participant Grant
and the terms and Conditions of the 2010 International Participant Grants under
the 2007 Incentive Equity Plan.

 

- 1 -



--------------------------------------------------------------------------------

CLIFFS NATURAL RESOURCES INC.

THE TERMS AND CONDITIONS OF

THE 2010 INTERNATIONAL PARTICIPANT GRANTS

UNDER THE

2007 INCENTIVE EQUITY PLAN

The Compensation and Organization Committee of the Board of Directors of Cliffs
Natural Resources Inc. hereby establishes the Terms and Conditions of the 2010
International Participant Grants (“Grants” or individually “Grant”) under the
2007 Incentive Equity Plan (“Plan”) as follows:

ARTICLE 1.

Definitions

All terms used herein with initial capital letters shall have the meanings
assigned to them in a Grant or the Plan and the following additional terms, when
used herein with initial capital letters, shall have the following meanings:

1.1 “Free Cash Flow” shall mean the Company’s cash from operations minus its
capital expenditures from the Company’s consolidated cash flow statement as more
particularly described on the attached Exhibit D.

1.2 “Market Value Price” shall mean the latest available closing price of a
Share of the Company and the latest available closing price per share of a
common share of each of the entities in the Peer Group, as the case may be, on
the New York Stock Exchange or other recognized market if the stock does not
trade on the New York Stock Exchange at the relevant time.

1.3 “Peer Group” shall mean the group of companies, as more particularly set
forth on attached Exhibit A, against which the Relative Total Shareholder Return
of the Company is measured over the Incentive Period and shall mean the S&P
Metals ETF as defined in Section 1.7 hereof as a replacement of each and every
company listed on Exhibit A that is excluded from the Peer Group during the
Incentive Period as described on Exhibit A.

 

- 2 -



--------------------------------------------------------------------------------

1.4 “Performance Objectives” shall mean for the Incentive Period the
predetermined objectives of the Company of the Relative Total Shareholder Return
and Free Cash Flow goals established by the Committee and reported to the Board,
as more particularly set forth on attached Exhibit B.

1.5 “Performance Units Earned” shall mean the number of Units of the Company (or
cash equivalent) earned by a Participant following the conclusion of an
Incentive Period in which one or more of Company Performance Objectives was met
at the “Threshold” level or a higher level, as determined under Section 2.3.

1.6 “Relative Total Shareholder Return” shall mean for the Incentive Period the
Total Shareholder Return of the Company compared to the Total Shareholder Return
of the Peer Group, as more particularly set forth on attached Exhibit C.

1.7 “S&P Metals ETF” shall mean the SPDR S&P Metals & Minerals ETF (XME) managed
by State Street Global Advisors but with Cliffs Natural Resources Inc. taken
out.

1.8 “Total Shareholder Return” shall mean for the Incentive Period the
cumulative return to shareholders of the Company and to the shareholders of each
of the entities in the Peer Group during the Incentive Period, measured by the
change in Market Value Price per share of a Share of the Company plus dividends
(or other distributions, excluding franking credits) reinvested over the
Incentive Period and the change in the Market Value Price per share of the
common share of each of the entities in the Peer Group plus dividends (or other
distributions, excluding franking credits) reinvested over the Incentive Period,
determined on the last business day of the Incentive Period compared to a base
measured by the average Market Value Price per share of a Share of the Company
and of a common share of each of the entities in the Peer Group on the last
business day of the year immediately preceding the Incentive Period. Dividends
(or other distributions, excluding franking credits) per share are assumed to be
reinvested in the applicable stock on the last business day of the quarter
during which they are paid at the then Market Value Price per share, resulting
in a fractionally higher number of shares owned at the market price.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE 2.

Grant and Terms of Performance Units

2.1 Grant of Performance Units. Pursuant to the Plan, the Company, by action of
the Committee, has granted to the Participant the number of Performance Units as
specified in the Grant, without dividend equivalents, effective as of the Date
of Grant.

2.2 Payment of Performance Units. The Performance Units covered by the Grant and
these Terms and Conditions shall only result in the payment of cash (in AUD$
based on the average U.S. dollar exchange rate for the sixty (60) days ending on
the date such amount would (if applicable) be subject to U.S. income tax), if at
all, only after the completion of the Incentive Period and only if such
Performance Units are earned as provided in Section 2.3 of this Article 2.

2.3 Performance Units Earned. Performance Units Earned, if any, shall be based
upon the degree of achievement of the Company Performance Objectives, all as
more particularly set forth in Exhibit B, with actual Performance Units Earned
interpolated between the performance levels shown on Exhibit B, as determined
and certified by the Committee as of the end of the Incentive Period. In no
event, shall any Performance Units be earned with respect to achievement by the
Company in excess of the allowable maximum as established under the Performance
Objectives.

2.4 Calculation of Payout of Performance Units. The Performance Units granted
shall become Performance Units Earned based on the degree of achievement of the
Performance Objectives established for the Incentive Period. The percentage
level of achievement determined for each Performance Objective shall be
multiplied by the number of Performance Units granted to determine the actual
number of Performance Units Earned. The calculation as to whether the Company
has met or exceeded the Company Performance Objectives shall be determined and
certified by the Committee in accordance with the Grant and these Terms and
Conditions.

 

- 4 -



--------------------------------------------------------------------------------

2.5 Payment of Performance Units.

(a) The Payment of Performance Units Earned shall be made in the form of cash
(in AUD$ based on the average U.S. dollar exchange rate for the sixty (60) days
ending on the date such amount would (if applicable) be subject to U.S. income
tax), and shall be paid after the determination and certification by the
Committee of the level of attainment of the Company Performance Objectives (the
calculation of which shall have been previously reviewed by an independent
accounting professional), but in any event no later than 2-1/2 months after the
end of the Incentive Period, unless the date of payment is deferred by the
Participant pursuant to, and in compliance with, the terms of the Company’s
Voluntary Non-Qualified Deferred Compensation Plan. The determination of the
cash value of the Performance Units Earned shall be based on the Market Value
Price of a Share of the Company on the last day of the Incentive Period.

(b) Any payment of Performance Units Earned to a deceased Participant shall be
paid to the beneficiary designated by the Participant on the Designation of
Death Beneficiary attached as Exhibit E and filed with the Company. If no such
beneficiary has been designated or survives the Participant, payment shall be
made to the estate of a Participant. A beneficiary designation may be changed or
revoked by a Participant at any time, provided the change or revocation is filed
with the Company.

(c) Prior to payment, the Company shall only have an unfunded and unsecured
obligation to make payment of Performance Units Earned to the Participant. The
Performance Units covered by the Grant and these Terms and Conditions that have
not yet been earned as Performance Units Earned, and any interests of the
Participant with respect thereto, are not transferable other than by completion
of the Designation of Death Beneficiary attached as Exhibit E or pursuant to the
laws of descent and distribution.

 

- 5 -



--------------------------------------------------------------------------------

2.6 Death, Disability, Retirement, or Other.

(a) With respect to Performance Units granted to a Participant whose employment
is terminated because of the Participant’s death, Disability, Retirement, or who
is terminated by the Company without Cause, the Participant (or the
Participant’s beneficiary in the case of death) shall receive at the time
specified in Section 2.5(a) as Performance Units Earned the number of
Performance Units as is determined after the end of the Incentive Period under
Sections 2.3 and 2.4, prorated based upon the number of full months between
January 1, 2010 and the date the Participant ceased to be employed by the
Company compared to the thirty-six (36) months in the Incentive Period.

(b) In the event a Participant voluntarily terminates employment prior to
December 31, 2011 or is terminated by the Company with Cause prior to the date
of payment of Performance Units Earned, the Participant shall forfeit all right
to any Performance Units that would have been earned under the Grant and these
Terms and Conditions.

ARTICLE 3.

Grant and Terms of Retention Units

3.1 Grant of Retention Units. Pursuant to the Plan, the Company has granted to
the Participant the number of Retention Units as specified in the Grant, without
dividend equivalents, effective as of the Date of Grant.

3.2 Condition of Payment. The Retention Units covered by the Grant and these
Terms and Conditions shall only result in the payment in cash of the value of
the Retention Units if the Participant remains in the employ of the Company or a
Subsidiary throughout the Incentive Period.

3.3 Calculation of Cash Payout. To determine the amount of the cash payout of
the Retention Units, the number of Retention Units covered by the Grant and
these Terms and Conditions shall be multiplied by the Market Value Price of a
Share of the Company on the last day of the Incentive Period.

 

- 6 -



--------------------------------------------------------------------------------

3.4 Payment of Retention Units.

(a) Payment of Retention Units shall be made in cash (in AUD$ based on the
average U.S. dollar exchange rate for the sixty (60) days ending on the date
such amount would (if applicable) be subject to U.S. income tax) and shall be
paid at the same time as the payment of Performance Units Earned pursuant to
Section 2.5(a), provided, however, in the event no Performance Units are earned,
then the Retention Units shall be paid in cash at the time the Performance Units
would normally have been paid.

(b) Any payment of Retention Units to a deceased Participant shall be paid to
the beneficiary designated by the Participant on the Designation of Death
Beneficiary attached as Exhibit E and filed with the Company. If no such
beneficiary has been designated or survives the Participant, payment shall be
made to the estate of a Participant. A beneficiary designation may be changed or
revoked by a Participant at any time, provided the change or revocation is filed
with the Company.

(c) Prior to payment, the Company shall only have an unfunded and unsecured
obligation to make payment of Retention Units to the Participant. The Retention
Units covered by the Grant and these Terms and Conditions that have not yet been
earned, and any interests of the Participant with respect thereto, are not
transferable other than by completion of the Designation of Death Beneficiary
attached as Exhibit E or pursuant to the laws of descent and distribution.

3.5 Death, Disability, Retirement or Other. With respect to Retention Units
granted to a Participant whose employment is terminated because of the
Participant’s death, Disability, Retirement, or who is terminated by the Company
without Cause during the Incentive Period, the Participant (or the Participant’s
beneficiary in the case of death) shall receive at the time specified in
Section 3.4(a) the number of Retention Units as calculated in Section 3.3,
prorated based upon the number of full months between January 1, 2010 and the
date the Participant ceased to be employed by the Company compared to the
thirty-six (36) months in the Incentive Period.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE 4.

Other Terms Common to Performance Units and Retention Units

4.1 Forfeiture.

(a) A Participant shall not render services for any organization or engage
directly or indirectly in any business which is a competitor of the Company or
any affiliate of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any affiliate of the Company.

(b) Failure to comply with subsection (a) above will cause a Participant to
forfeit the right to Performance Units and Retention Units and require the
Participant to reimburse the Company for the taxable income received or deferred
on Performance Units and Retention Units that have been paid out in cash within
the 90-day period preceding the Participant’s termination of employment.

(c) Failure of the Participant to repay to the Company the amount to be
reimbursed in subsection (b) above within three days of termination of
employment will result in the offset of said amount from the Participant’s
account balance in the Company’s Voluntary Non-Qualified Deferred Compensation
Plan, if applicable (at the time that the amounts owed under the Voluntary
Non-Qualified Deferred Compensation Plan are scheduled for payment), and/or from
any accrued salary or vacation pay owed at the date of termination of employment
or from future earnings payable by the Participant’s next employer. If
applicable, such offset shall be deemed to constitute the payment due to him
under the Voluntary Non-Qualified Deferred Compensation Plan in accordance with
the time and form of payment specified under the Voluntary Non-Qualified
Deferred Compensation Plan and the immediate repayment to the Company of the
amounts owed under these Terms and Conditions.

 

- 8 -



--------------------------------------------------------------------------------

4.2 Change in Control. In the event a Change in Control (as defined in the Plan)
occurs, all Performance Units granted to a Participant for Incentive Periods
which have not ended before the Change in Control shall, notwithstanding any
preceding provisions of these Terms and Conditions to the contrary, immediately
become Performance Units Earned on a one-to-one basis regardless of the
Performance Objectives. All Performance Units, if any, granted to a Participant
for an Incentive Period which ended before the Change in Control, and which have
not been paid in accordance with Section 2.5, will be deemed to be Performance
Units Earned to the extent and only to the extent that they became Performance
Units Earned as of the end of the Incentive Period based upon the Performance
Objectives for the Incentive Period. The value of all Performance Units Earned,
including ones for Incentive Periods which have already ended, shall be paid in
cash based on the Fair Market Value of an equivalent number of Shares determined
on the date the Change in Control occurs. Also, in the event of a Change in
Control, all Retention Units granted for all periods shall become nonforfeitable
and shall be paid in cash based on the Fair Market Value of an equivalent number
of Shares determined on the date the Change in Control occurs. All payments with
respect to Performance Units and Retention Units shall be made within 10 days of
the Change in Control.

ARTICLE 5.

General Provisions

5.1 Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Grant and these Terms and Conditions,
the Company shall not be obligated to issue any Shares pursuant to the Grant and
these Terms and Conditions.

5.2 Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment of
Performance Units Earned or Retention Units to a Participant under the Plan, the
Company shall withhold the minimum amount of taxes which it determines it is
required by law or required by the terms of the Plan to withhold in connection
with any recognition of income incident to this Plan payable to a Participant or
beneficiary.

 

- 9 -



--------------------------------------------------------------------------------

5.3 Continuous Employment. For purposes of the Grant and these Terms and
Conditions, the continuous employment of the Participant with the Company shall
not be deemed to have been interrupted, and the Participant shall not be deemed
to have ceased to be an employee of the Company, by reason of the transfer of
his employment among the Company and its Subsidiaries or an approved leave of
absence.

5.4 Relation to Other Benefits. Any economic or other benefit to the Participant
under the Grant and these Terms and Conditions or the Plan shall not be taken
into account in determining any benefits to which the Participant may be
entitled under any profit-sharing, retirement or other benefit or compensation
plan maintained by the Company or a Subsidiary and shall not affect the amount
of any life insurance coverage available to any beneficiary under any life
insurance plan covering employees of the Company or a Subsidiary.
Notwithstanding the foregoing, for purposes of Australian law (if applicable),
any compulsory superannuation guarantee contributions will be deducted from any
payment hereunder at the time the payment is made and paid simultaneously to the
superannuation fund; provided that, if the maximum quarterly base has already
been exceeded, no such deduction shall be made.

5.5 These Terms and Conditions Subject to Plan. The Retention Units and
Performance Units granted under the Grant and these Terms and Conditions and all
of the terms and conditions hereof are subject to all of the terms and
conditions of the Plan, a copy of which is available upon request.

5.6 Amendments. The Plan, the Grant and these Terms and Conditions can be
amended at any time by the Company. Any amendment to the Plan shall be deemed to
be an amendment to the Grant and these Terms and Conditions to the extent that
the amendment is applicable hereto. Except for amendments necessary to bring the
Plan, the Grant and these Terms and Conditions into compliance with current law
including Internal Revenue Code

 

- 10 -



--------------------------------------------------------------------------------

Section 409A, no amendment to either the Plan, the Grant or these Terms and
Conditions shall adversely affect the rights of the Participant under the Grant
and the Grant and these Terms and Conditions without the Participant’s consent.

5.8 Severability. In the event that one or more of the provisions of the Grant
and these Terms and Conditions shall be invalidated for any reason by a court of
competent jurisdiction, any provision so invalidated shall be deemed to be
separable from the other provisions hereof, and the remaining provisions hereof
shall continue to be valid and fully enforceable.

5.9 Governing Law. The Grant and these Terms and Conditions shall be construed
and governed in accordance with the laws of the State of Ohio.

These Terms and Conditions of the 2010 International Participant Grants under
the 2007 Incentive Equity Plan are hereby adopted this 9th day of March, 2010 by
the members of the Compensation and Organization Committee of the Board of
Directors of Cliffs Natural Resources Inc.

 

   Francis R. McAllister    Ronald C. Cambre    Barry J. Eldridge    James D.
Ireland III    Roger Phillips

 

- 11 -



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Peer Group Exhibit B    Performance Objectives Exhibit C   
Relative Total Shareholder Return Exhibit D    Free Cash Flow Exhibit E   
Beneficiary Designation

 

- 12 -



--------------------------------------------------------------------------------

Exhibit A

PEER GROUP

(2010-2012)

AK Steel Holding Corporation

Alcoa, Inc.

Allegheny Technologies, Inc.

Alpha Natural Resources, Inc.

Arch Coal, Inc.

Carpenter Technology Corporation

Commercial Metals Company

Consol Energy, Inc.

Freeport-McMoran Cooper & Gold, Inc.

Massey Energy Company

Nucor Corporation

Patriot Coal Corporation

Peabody Energy Corporation

Quanex Corp

Reliance Steel & Aluminum Co.

Steel Dynamics ,Inc.

United States Steel Corporation

USEC Inc.

Worthington Industries, Inc.

The Peer Group of 19 companies shall not be adjusted within the Incentive
Period, except to exclude companies which during the Incentive Period (a) cease
to be publicly traded, or (b) have experienced a major restructuring by reason
of: (i) a Chapter 11 filing, or (ii) a spin-off of more than 50% of any such
company’s assets. The S&P Metals ETF as defined in Section 1.7 shall be
substituted in place of the Peer Group companies that are excluded pursuant to
the foregoing sentence with a weighting of 1/19th times the number of Peer Group
Companies that are so excluded.

The value of the stock of a Peer Group company will be determined in accordance
with the following:

 

  1. If the stock is listed on an exchange in the U.S. or Canada, then the value
on such exchange will be used;

 

  2. Otherwise, if the stock is traded in the U.S. as an American Depositary
Receipt, then the value of the ADR will be used; or

 

  3. Otherwise, the value on the exchange in the country where the company is
headquartered will be used.

 

- 13 -



--------------------------------------------------------------------------------

Exhibit B

PERFORMANCE OBJECTIVES

(2010-2012)

The target objectives of the Company are Relative Total Shareholder Return
(share price plus reinvested dividends) and Free Cash Flow over the three-year
Incentive Period from January 1, 2010 to December 31, 2012. Achievement of the
Relative Total Shareholder Return objective shall be determined by the
shareholder return of the Company relative to a predetermined group of steel,
mining and metal companies. Achievement of the Free Cash Flow objective shall be
determined against a scale set forth in the Table Below:

 

             Performance Level    

Performance Factor

   Weight   Threshold   Target   Maximum

Relative TSR

   50%   35th %tile   55th %tile   75th %tile

Payout For Relative TSR

     25%   50%   75%

3- Year Cumulative Free Cash Flow ($000s)

   50%   $1,260   $1,680   $2,100

Payout For Free Cash Flow

     25%   50%   75%

Total Payout If Achieve Level For Both Performance Factors

     50%   100%   150%

 

- 14 -



--------------------------------------------------------------------------------

Exhibit C

RELATIVE TOTAL SHAREHOLDER RETURN

(2010-2012)

Relative Total Shareholder Return for the Incentive Period is calculated as
follows:

 

  1. The Total Shareholder Return as defined in Section 1.8 of these Terms and
Conditions for the Incentive Period for the Company shall be compared to the
Total Shareholder Return for each of the entities within the Peer Group for the
Incentive Period. The results shall be ranked to determine the Company’s
Relative Total Shareholder Return percentile ranking compared to the Peer Group.

 

  2. The Company’s Relative Total Shareholder Return for the Incentive Period
shall be compared to the Relative Total Shareholder Return Performance target
range established for the Incentive Period.

 

  3. The Relative Total Shareholder Return performance target range has been
established for the 2010-2012 Incentive Period as follows:

 

Performance Level

  

2010-2012

Relative Total Shareholder Return

Percentile Ranking

Maximum    75th Percentile Target    55th Percentile Threshold    35th
Percentile

 

- 15 -



--------------------------------------------------------------------------------

Exhibit D

FREE CASH FLOW

(2010-2012)

Free Cash Flow is calculated as follows:

 

  1. Determine for each year during the Incentive Period the Cash from
Operations from the Company’s consolidated cash flow statement.

 

  2. Each year during the Incentive Period, the Capital Expenditures from the
Company’s consolidated cash flow statement shall be subtracted from the
Company’s Cash from Operations.

 

  3. The amounts determined in paragraph 2 above for each year during the
Incentive Period shall be added together to determine the Cumulative Free Cash
Flow of the Company during the Incentive Period.

The Cumulative Free Cash Flow shall be adjusted by the Committee, if necessary,
to eliminate or revise the impact of acquisitions and dispositions,
non-operational businesses, significant expansions and other unusual items.

 

- 16 -



--------------------------------------------------------------------------------

GRANT YEAR 2010

Exhibit E

BENEFICIARY DESIGNATION

In accordance with the terms and conditions of the Cleveland-Cliffs Inc 2007
Incentive Equity Plan (“Plan”), my 2010 International Participant Grant
(“Grant”) and the 2010 Terms and Conditions (“Terms and Conditions”), I hereby
designate the person(s) indicated below as my beneficiary(ies) to receive any
payments under the Plan, Grant and Terms and Conditions after my death.

 

Name         Address                        

 

Social Sec. Nos. of Beneficiary(ies)         Relationship(s)         Date(s) of
Birth        

In the event that the above-named beneficiary(ies) predecease(s) me, I hereby
designate the following person(s) as beneficiary(ies):

 

Name         Address                        

 

Social Sec. Nos. of Beneficiary(ies)         Relationship(s)         Date(s) of
Birth        

I hereby expressly revoke all prior designations of beneficiary(ies), reserve
the right to change the beneficiary(ies) herein designated and agree that the
rights of said beneficiary(ies) shall be subject to the terms of the Plan, Grant
and these Terms and Conditions. In the event that there is no beneficiary living
at the time of my death, I understand that the payments under the Plan, Grant
and these Terms and Conditions will be paid to my estate.

 

          Date       (Signature)               (Print or type name)

8373497.1 (OGLETREE)

 

- 17 -